Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANE BUCHANAN, JAMES
CHRISTOPHER DUERR, NICOLE
NAPOLTPANO, and WINSOME THELWELL,

Plaintiffs,

21-Cv-660 (SHS)

OPINION & ORDER
v.

THE CITY OF NEW YORK, THE NEW YORK

CITY CIVILIAN COMPLAINT REVIEW

BOARD, and JONATHAN DARCHE, in his

Official and Individual Capacity,

Defendants.

 

 

SIDNEY H. STEIN, U.S. District Judge.

This case involves four former employees of the New York City Civilian Complaint
Review Board (“CCRB”) who claim that they faced professional retaliation for engaging
in constitutionally protected speech. Plaintiffs Dane Buchanan, James Christopher
Duerr, Nicole Napolitano, and Winsome Thelwell bring this action pursuant to 42
U.S.C. § 1983, alleging official conduct in violation of the First Amendment. Plaintiffs
also bring comparable claims under Article I, Section 8 of the New York State
Constitution, as well as retaliation claims under the New York State Human Rights Law
(“NYSHRL”) and New York City Human Rights Law (“NYCHRL”). Plaintiffs sue the
City of New York, the CCRB, and CCRB Executive Director Jonathan Darche, who
plaintiffs allege spearheaded a “campaign of retaliation and harassment” culminating
in their November 2020 termination. (Compl. ¥ 5, ECF No. 7.)

Defendants have now moved to dismiss the complaint in its entirety pursuant to
Fed. R. Civ. P. 12(b)(6). For the reasons set forth below, defendants’ motion is granted in
part and denied in part.!

I, BACKGROUND

The CCRB, an independent agency of the New York City government, is tasked
with the oversight and investigation of alleged New York City Police Department
(“NYPD”) officer misconduct. The CCRB and its staff “receive, hear, make findings, and

 

1 For purposes of this Rule 12(b}(6) motion, the Court accepts the factual allegations in the complaint as
true and draws all reasonable inferences in plaintiffs’ favor. See, ¢.¢., Ruotelo v. City of New York, 514 F.3d
184, 188 (2d Cir. 2008); Qasem v. Toro, 737 F. Supp. 2d 147, 150 (S.D.N.Y¥. 2010).

1

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 2 of 21

recommend action on complaints” against NYPD officers. (Compl. J 17.) The Board
itself consists of 15 political appointees,* and the agency employs roughly 200
investigators and staff. (Id. [J] 18-19.) In addition to investigating police misconduct, the
CCRB holds monthly open meetings and releases periodic reports on its activities and
recommendations. (Id. JY] 20-21).

At the time of their terminations, plaintiffs Thelwell and Duerr served as the
CCRB’s Co-Chiefs of Investigations. Plaintiff Buchanan served as Deputy Chief of
Investigations, and plaintiff Napolitano served as Director of Policy and Advocacy. (Id.
{‘I 9-12.) Defendant Darche has been the agency’s Executive Director since 2017. Ud. I
15.)

This case centers on an increasingly bitter feud between plaintiffs and Darche over
the CCRB’s direction and performance. (Id. { 5.) In plaintiffs’ view, the CCRB had failed
to fulfill its mandate to be “independent,” acting instead with undue deference to the
NYPD and the mayor's office. Darche, in particular, allegedly “skewed CCRB policies
with a view toward currying favor with the NYPD and/or the Mayor's Office, for his
own personal and professional gain.” (id. | 27.) On several occasions, plaintiffs claim
they voiced their disagreements with CCRB policies and practices, only to face
harassment, retaliation, and ultimately termination. Plaintiffs focus on five instances of
alleged protected speech, beginning in 2019 and continuing until their November 2020
firing, in which they raised their concerns to Darche and others within the CCRB.

First, in July 2019, Buchanan co-authored a memorandum with Olas Carayannis,
CCRB Deputy Chief of Special Operations,’ after consulting with Duerr and Thelwell.
The document criticized a proposed agency policy that would have limited the ability
of CCRB investigators to obtain footage from the cameras NYPD officers wear while on
duty. (id. J 32a.) After receiving the memorandum, Darche called Buchanan, “enraged
by the criticisms, and shouted: ‘Who do I need to fire, Olas and you, or Olas, you, Chris
{[Duerr] and Winsome [Thelwell]?’”” (id. [ 32b.)

Plaintiffs continued to oppose the perceived lack of access to the footage, known as
body-worn camera, or BWC, footage. In June 2020—as widespread protests following
the death of George Floyd renewed public focus on police misconduct and
accountability --- Buchanan and Carayannis, again with input from Duerr and Thelwell,
prepared “an unsolicited memo to all senior staff” addressing the issue. (Id. {] 32c.) The
memorandum highlighted a “tremendous backlog in BWC requests,” and “urge[d] the

 

2 Five Board members are appointed by the NYC City Council, five are appointed by the mayor, three are
appointed by the police commissioner, one is appointed by the public advocate, and the chair is
appointed jointly by the mayor and the speaker of the City Council, (/d. J] 18.)

3 Carayannis is a non-party to this action.

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 3 of 21

Agency to seize this moment to do everything in its power to obtain unmediated direct
access to BWC footage.” (Id.)

This document soon found its way into the press. Darche held Buchanan and
Carayannis responsible for the leak, and “repeatedly threatened that their roles within
the CCRB would suffer as a result.” (Id. {| 32d.) Darche then instructed Duerr and
Thelwell to “restructure Buchanan’s and Carayannis’s jobs so as to functionally demote
them,” but they refused to do so. Ud. {[ 32e.)

Around the same time, Thelwell sent Darche an email criticizing the lack of access
to the BWC tapes and a resulting backlog of cases. The email charged that the CCRB
had failed to “equally and ethically serve the citizens of this City,” and described the
backlog as “outrageous and offensive.” Thelwell further protested that “so far, all I have
received for speaking out is anger and retaliation,” citing her recent exclusion from
docket review meetings she had previously attended. (Id. {| 33a.)

Soon thereafter, Buchanan, Duerr, Thelwell, and Carayannis, with input from
Napolitano, circulated another unsolicited memorandum “condemning an agreement”
with the NYPD officers’ union that allowed officers to turn off their video feeds during
remote interviews with CCRB investigators. (Id. J 35a.) Plaintiffs wrote that the
agreement prevented investigators from assessing nonverbal clues, undermining their
ability to conduct “complete, thorough and impartial” investigations. The
memorandum concluded: “We cannot take a step backward when the city demands we
march forward.” (Id.)

At9 p.m. the same day, Darche and CCRB General Counsel Matthew Kadushin
contacted Duerr to express anger at the memorandum. Darche stated his belief that
plaintiffs were attempting to have him removed as Executive Director, that he “always
comes out on top,” and that he was “done making concessions” to Thelwell. Kadushin
stated that they “had a plan on how to deal with her.” (Id. { 35b.)

Finally, in July, Napolitano prepared a memorandum addressed to Darche and
CCRB Board Chair Fred Davie on instances in which panels of the Board overturned the
recommendations of investigative staff, known as “flips.” Napolitano argued that the
politics of the particular Board members on each panel, rather than the merits of the
complaint, determined which recommendations were flipped. (Id. J 34a.) Buchanan,
Duerr, and Thelwell had also raised repeated concerns about the frequency of flips. (Id.
{ 35b.) After Napolitano submitted her memorandum, Kadushin contacted her to tell

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 4 of 21

her that the document was a “problem” and admonished her that “[njobody told you to
write that memo .... [TThat’s not what you were asked to do.” (Id.)

In addition to these incidents, plaintiffs claim that Darche created a “hostile work
environment ... in which [employees] were constantly subjected to intimidation,
ridicule, insults, and threats.” (id. J 37.) Plaintiffs allege that they opposed those
practices and that they faced retaliation as a result. They describe four incidents of
alleged misconduct.

First, in 2019, Darche “verbally attacked and threatened” Duerr and Thelwell when
they “expressed a difference of opinion” at a staff meeting on a CCRB policy relating to
911 incidents. (Id. 41.) Darche responded by “telling them they were both fired,
effective immediately.” When Thelwell, a black woman, did not leave the room, Darche
told her that “not only was she fired but that he would call 911 on her.” (id.) He did not
similarly threaten Duerr, a white male. Darche subsequently rescinded their
terminations. (Id.) Next, in early 2020, Darche told Thelwell— who is Jamaican—~that he
had met someone from a Jamaican police oversight agency and that she should consider
getting a job there. (Id. { 42.)

Third, during the COVID-19 pandemic, the CCRB continued to have three Black
clerical employees work in the office, although when “White Investigators asked to
return to the office, Darche said it was not safe.” (id. J 40.) When Thelwell raised the
inconsistency, “noting the disparate impact COVID has on communities of color,
Darche and Kadushin told her it was none of her business.” (id.)

Finally, plaintiffs argue that they faced retaliation for “openly supporting] a
complaint” by Carayannis, who alleged discrimination based on Carayannis’s
transgender/gender-nonconforming status. (Id. §[ 39.) In August 2020, Carayannis filed
an internal complaint claiming that Darche “questioned Carayannis’s professionalism
and participation at certain events because of Carayannis’s appearance.” (Id.) Plaintiffs
then attempted to attend a meeting convened to address the complaint, but they were
refused entrance by the General Counsel, Kadushin. Carayannis subsequently filed a
complaint with the Equal Employment Opportunity Commission (“EEOC”), naming
plaintiffs as potential witnesses. (Id.)

On November 12, 2020, all four plaintiffs were informed that they would be
terminated effective two weeks later. The CCRB then moved their termination date to
December 27. (Id. { 43.) Almost immediately after learning of their firing, plaintiffs were
“disconnected from access to the Agency server,” including email, and had “no

 

4 Napolitano, who previously worked at the NYPD Office of the Inspector General (“OIG-NYPD”), claims
that she also faced pushback for “challeng[ing] Darche and the CCRB to be more transparent with the
OIG-NYPD.” Ud. 131.)

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 5 of 21

opportunity to effectively transition” their ongoing work product. (Id. J 45.) Plaintiffs
allege that their replacements have “significantly less experience with CCRB
operations,” and “barely any experience in a managerial or supervisory role.” (Id. J 46.)

One month after being terminated, plaintiffs brought this litigation against Darche,
the CCRB, and the City of New York. Plaintiffs first allege, pursuant to 42 U.S.C. § 1983,
that defendants’ actions violated plaintiffs’ “constitutional and lawful rights to speak
out on matters of public concern” under the First and Fourteenth Amendments to the
U.S. Constitution (Compl. J 52), as well as their parallel rights under the New York
State Constitution, see N.Y. Const. art. I, § 8. Plaintiffs also bring causes of action
pursuant to the NYSHRL, N.Y. Exec. Law §§ 290 et seq., and the NYCHRL, N.Y.C.
Admin. Code §§ 8-101 et seq., alleging unlawful retaliation based on plaintiffs’
opposition to discriminatory CCRB practices. (Compl. {| 66, 69.)

II]. DISCUSSION

As noted above, defendants now move to dismiss the complaint pursuant to Rule
12(b)(6), alleging that plaintiffs have failed to state a valid claim to relief. Defendants
contend that: (1) plaintiffs lack First Amendment protection because they spoke solely
as public employees in furtherance of their official duties, and not as private citizens on
matters of public concern; (2) plaintiffs’ claims under the New York State Constitution
are superfluous; (3) plaintiffs’ NYSHRL and NYCHRL claims fail to allege any
“protected activity” for which they faced retaliation; and (4) all plaintiffs’ claims fail to
state a causal link between their conduct and the alleged retaliation.

A. Legal Standard Governing Motions to Dismiss Pursuant to Rule 12(b)(6)

“To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face,’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S, 544,
570 (2007)). Though this standard requires more than “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements,” td., it “does
not need detailed factual allegations,” nor does it “impose a probability requirement at
the pleading stage.” Twombly, 550 U.S. at 555-56, Instead, a complaint need only “raise a
reasonable expectation that discovery will reveal evidence” of unlawful conduct. Id. at
545.

B. Defendant CCRB Is Not a Suable Entity

As an initial matter, defendants move to dismiss the CCRB from this action. The
New York City Charter provides that “all actions and proceedings for the recovery of
penalties for the violation of any law shall be brought in the name of the city of New
York and not in that of any agency, except where otherwise provided by law.” N.Y.C.

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 6 of 21

Charter § 396. Plaintiffs do not argue that any other provision allows the CCRB to face
suit here. The CCRB is accordingly dismissed as a defendant.

C. Plaintiffs Have Alleged Official Conduct Violating the First Amendment
1. Legal Standard Governing First Amendment Retaliation Claims

It is well-established that public employees “do not surrender all their First
Amendment rights by reason of their employment.” Garcetti v. Ceballos, 547 U.S. 410, 417
(2006). At the same time, the U.S. Supreme Court has recognized the “common sense
realization that government offices could not function if every employment decision
became a constitutional matter.” Connick v. Myers, 461 U.S. 138, 143 (1983). Accordingly,
a court facing a First Amendment employment retaliation claim must “arrive at a
balance between the interests of the [employee], as a citizen, in commenting upon
matters of public concern and the interest of the State, as an employer, in promoting the
efficiency of the public services it performs through its employees.” Pickering v. Bd. of
Ed. of Twp. High Sch, Dist. 205, Will Cty., Illinois, 391 U.S. 563, 568 (1968).

To strike this balance, the Court “conducts a two-step inquiry to determine whether
a public employee’s speech is protected.” Matthews v. City of New York, 779 F.3d 167, 172
(2d Cir. 2015). First, the Court determines “whether the employee spoke as a citizen on
a matter of public concern.” Id. (quoting Garcetti, 547 U.S. at 418). If the employee “did
not speak as a citizen on a matter of public concern, the inquiry ends—the speech was
not constitutionally protected.” Alvarez v. Staple, 345 F. Supp. 3d 320, 329 (S.D.N.Y.
2018); see Weintraub v. Bad. of Educ. of City Sch. Dist. of City of New York, 593 F.3d 196, 201
(2d Cir. 2010). Otherwise, the Court proceeds to the inquiry’s second step, known as the
“Pickering analysis.” See Pickering, 391 U.S. at 568; see also Matthews, 779 F.3d at 172.
Here, the Court evaluates whether the government “had an adequate justification for
treating the employee differently from any other member of the public based on the
government's needs as an employer.” Garcetti, 547 U.S. at 418.5

If an employee establishes that her speech was constitutionally protected, she must
then demonstrate that “[1] the defendant took an adverse action against [her]; and [2]
there was a causal connection between this adverse action and the protected speech” in
order to prevail on her First Amendment claim. Cox v. Warwick Valley Cent. Sch. Dist.,
654 F.3d 267, 272 (2d Cir. 2011).

 

5 The Pickering analysis “demands a fact-sensitive inquiry generally unsuited for resolution on a motion to
dismiss,” Sugar v. Greenburgh Eleven Union Free Sch. Dist., No. 18-Cv-67 (VB), 2018 WL 6830865, at *7
(S.D.N.Y. Dec. 28, 2018) (quotation omitted), and defendants do not press the issue at this stage.

 

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 7 of 21

2. Plaintiffs Have Alleged That They Spoke as Citizens on Matters of Public
Concern

Defendants do not contest that plaintiffs’ speech pertained to matters of public
concern. Nor could they, as the U.S. Court of Appeals for the Second Circuit has
affirmed that “[e]xposure of official misconduct, especially within the police
department, is generally of great consequence to the public.” Jackler v. Byrne, 658 F.3d
225, 236 (2d Cir. 2011) (quoting Branton ov. City of Dallas, 272 F.3d 730, 740 (5th Cir.
2001)); see also Garcetti, 547 U.S. at 425 (“[G]overnmental .. . misconduct is a matter of
considerable significance.”). Instead, defendants maintain that plaintiffs, in each of their
cited incidents, spoke not as citizens but solely as CCRB employees, and that they thus
lack First Amendment protection as a matter of law.

To determine whether a public employee spoke as a citizen, the Court asks two
questions: “(A) did the speech fall outside of the employee's ‘official responsibilities,’
and (B) does a civilian analogue exist?” Matthews, 779 F.3d at 173 (citing Weintraub, 593
F.3d at 201). Within this inquiry, “[a]Ithough the presence or lack of a civilian analogue
may be of some help in determining whether one spoke as a citizen, ‘[t]he critical
question ... is whether the speech at issue is itself ordinarily within the scope of an
employee's duties.” Montero v. City of Yonkers, New York, 890 F.3d 386, 397-98 (2d Cir.
2018) (quoting Lane v. Franks, 573 U.S. 228, 240 (2014)).

“TCjonducting these inquiries sometimes has proved difficult,” Garcetti, 547 U.S. at
418, due to “the enormous variety of fact situations in which critical statements by...
public employees may be thought by their superiors . . . to furnish grounds for
dismissal,” Pickering, 391 U.S. at 568. Courts have thus employed a “practical”
approach, one focused on a plaintiff's “actual, functional job responsibilities.” Matthews,
779 £.3d at 173-74 (quoting Garcetti, 547 U.S. at 424). As a result, “[t]he inquiry into
whether a public employee is speaking pursuant to her official duties is not susceptible
to a brightline rule. Courts must examine the nature of the plaintiff's job
responsibilities, the nature of the speech, and the relationship between the two.” Ross v.
Breslin, 693 F.3d 300, 306 (2d Cir. 2012).

As one might expect, “navigating the shoals” of this distinction “has proven to be
tricky business, and particularly so in the context of a motion to dismiss, because the
inquiry is so highly fact intensive and context specific.” Schultz v. Cty. of Suffolk, No. 19-
Cv-0925, 2020 WL 7699944, at *6 (E.D.N.Y. Sept. 4, 2020), report and recommendation
adopted, 2020 WL, 7041090 (E.D.N.Y. Nov. 30, 2020) (quotation omitted). Accordingly,
district courts frequently deny as premature pre-discovery motions to dismiss on the
grounds that the plaintiff spoke as an employee. See, e.g., Schultz, 2020 WL 7699944, at
*6; Brant v. N.Y.C. Health & Hosps. Corp., 2018 U.S. Dist. LEXIS 5428, at *10 (S.D.N.Y. Jan.
10, 2018) (“Without the benefit of a more complete record, the Court cannot hold, as a

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 8 of 21

matter of law, that plaintiff spoke as an employee rather than as a citizen.”); Brown v.
Off. of State Comptroller, 211 F. Supp. 3d 455, 466 (D. Conn. 2016) (holding that “due to
inherently factual nature of the inquiry,” a determination was “premature at the motion
to dismiss stage”); Hagan v. City of New York, 39 F. Supp. 3d 481, 513 (S.D.N.Y. 2014)
(“Defendants are not entitled to dismissal of this portion of [plaintiff’s] claim at this
early stage.”).

The facts alleged here demonstrate the impropriety of resolving this situation-
specific analysis before a record may be developed. As limned above, plaintiffs allege
that they prepared a series of unsolicited memoranda and emails addressed to
Executive Director Darche, Board Chair Fred Davie, and other CCRB senior leadership.
(See Compl. { 31-36.) Plaintiffs’ statements— which challenged high-level CCRB
policies and practices relating to BWC footage, CCRB complaint backlogs, Board-level
decision-making, officer interview procedures, and NYPD-OIG relations—clearly
pertained to matters of public concern. See Jackler, 658 F.3d at 236. Plaintiffs further
represent that their input on these policies fell “outside their official job duties and
responsibilities,” and that they instead spoke “as citizens of New York, [standing] with
the public in demanding greater accountability and transparency.” (id. 1] 4, 29.) Cf
Matthews, 779 F.3d at 174 (“[W]hen a public employee whose duties do not involve
formulating, implementing, or providing feedback on a policy that implicates a matter
of public concern engages in speech concerning that policy, and does so in a manner in
which ordinary citizens would be expected to engage, he or she speaks as a citizen.”).

Moreover, plaintiffs allege a civilian analogue, noting that the CCRB holds monthly
public meetings, releases frequent reports, and indeed exists to receive and investigate
complaints from the public. (Compl. {f 17, 20-22.) Darche, in particular, “is a point of
contact for any individual who enquires about the CCRB’s practices,” and he “speaks
directly to members of the public, fields phone calls from the public, and responds to
email inquiries.” (Id. J 22.) A strong “indicitum that speech by a public employee has a
civilian analogue is that the employee's speech was to ‘an independent state agency’
responsible for entertaining complaints by “any citizen in a democratic society
regardless of his status as a public employee.” Jackler, 658 F.3d at 241 (quoting
Weintraub, 593 F.3d at 204 ).

On the face of the complaint, then, plaintiffs have plausibly alleged speech
protected by the First Amendment and raised a “reasonable expectation that discovery
will reveal evidence” of wrongdoing. Twombly, 550 U.S. at 555-56. The critical question
thus becomes plaintiffs’ functional, day-to-day job responsibilities, and whether they
spoke in furtherance of those duties. See Matthews, 779 F.3d at 173-74. However,
“TbJased only on the pleadings, the Court has no details about the nature of plaintiff[s’]
actual job description, [their] ordinary reporting requirements to supervisors, and other
facts that would illuminate the scope of plaintiff[s’] official job responsibilities.” Brant,

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 9 of 21

2018 U.S. Dist. LEXIS 5428, at *8. Accordingly, the court is ill-equipped at this stage to
“examine the nature of” those responsibilities and their relationship to the speech
alleged. Ross, 693 F.3d at 306. Of course, developing these detailed factual supports for
the parties’ claims is precisely the role discovery is designed to serve. See Fed. R. Civ. P.
26(b)(1).

The Second Circuit's rulings in Matthews are illustrative. There, a police officer
claimed he was fired for complaining to commanding officers about a traffic-stop quota
system. After the district court granted a motion to dismiss Matthews’ complaint on the
grounds that he spoke in his official capacity, a panel of the Second Circuit reversed. See
Matthews v. City of New York, 488 F. App'x 532, 533 (2d Cir. 2012). Citing the fact-based
nature of the inquiry, the panel held that “[t]he record in this case is not yet sufficiently
developed ... to determine as a matter of law whether [defendant] spoke pursuant to
his official duties when he voiced the complaints made here in the manner in which he
voiced them.” Id.

When the case came back before the Second Circuit after discovery, the panel
conducted a close analysis of the developed record in determining that Matthews spoke
as a citizen, not a public employee, when he opposed the quota policy. Matthews, 779
F.3d at 176. The panel's decision rested on its conclusion, after review of the NYPD
Patrol Guide and various depositions, that “Matthews’s actual, functional job
responsibilities did not include reporting his opinions on precinct-wide quota systems
to the Precinct commanders.” Id. at 174. It is precisely this practical, fact-based inquiry
that cannot be conducted on the pleadings alone.

In response, defendants here lean heavily on each of the four plaintiffs’ “high-
ranking” status within the CCRB, which allegedly proves that their policy-oriented
speech was “clearly pursuant to their official duties.” (Defs.’ Mot. at 8 (quoting Anemone
v. Metro. Transp. Auth., 629 F.3d 97, 116 (2d Cir, 2011)).) However, nowhere do plaintiffs
concede that their day-to-day work involved high-level policy formation and
implementation, let alone the formulation and implementation of the specific policies at
issue here. Instead, defendants’ deduction appears to be drawn from plaintiffs’ job titles
alone.’ This inference may be borne out in discovery, but dismissing the complaint
based on formal titles alone would fly in the face of the functional approach required by
precedent.

Indeed, the Supreme Court has cautioned that “[fJormal job descriptions often bear
little resemblance to the duties an employee actually is expected to perform, and the
listing of a given task in an employee's written job description is neither necessary nor

 

6 As noted above, at the time of their terminations, plaintiffs Thelwell and Duerr served as the CCRB’s
Co-Chiefs of Investigations. Plaintiff Buchanan served as Deputy Chief of Investigations, and plaintiff
Napolitano served as Director of Policy and Advocacy. (Compl. {| 9-12.)

 

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 10 of 21

sufficient to demonstrate that conducting the task is within the scope of the employee's
‘professional duties.” Garcetti, 547 U.S. at 424-25. The relationship between an
employee’s job title and her “actual, functional job responsibilities,” Matthews, 779 F.3d
at 173-74, is only more attenuated. Were it otherwise, “employers [could] restrict
employees’ rights by creating excessively broad job descriptions.” Garcetti, 547 U.S. at
425. Accordingly, defendants cannot use these titles at the motion-to-dismiss stage to
defeat plaintiffs’ well-pled complaint.

3. Plaintiffs Allege a Causal Link Between Their Protected Speech and Their
Termination

Having alleged that they engaged in protected speech, plaintiffs must also state a
claim that “the defendant took an adverse action against [them],” and that “there was a
causal connection between this adverse action and the protected speech.” Cox, 654 F.3d
at 272. There is no question that plaintiffs’ November 2020 terminations constituted
adverse actions. See, e.g., Zelnik v. Fashion Inst. of Tech., 464 F.3d 217, 225-26 (2d Cir.
2006). Instead, defendants contend that plaintiffs have failed to adduce any causal
connection between those internal complaints and their subsequent firings. (Defs.’ Mot.
at 12-13.)

In order to plead a causal connection, plaintiffs “must aver some tangible proof
demonstrating that their protected speech animated [defendants’] decision” to
terminate their employment. Washington v. Cty. of Rockland, 373 F.3d 310, 321 (2d Cir.
2004) (quotation omitted). This burden may be met “(1) indirectly, by showing that the
protected activity was followed closely by discriminatory treatment, or through other
circumstantial evidence such as disparate treatment of fellow employees who engaged
in similar conduct; or (2) directly, through evidence of retaliatory animus directed
against the plaintiff by the defendant.” Gordon v. New York City Bd. of Educ., 232 F.3d
111, 117 (2d Cir. 2000); see Littlejohn v. City of New York, 795 F.3d 297, 319 (2d Cir. 2015).

Plaintiffs have easily met this burden, as the complaint alleges both direct and
indirect evidence of causation. Indeed, contrary to defendants’ contention that plaintiffs
“do not proffer any factual allegations demonstrating that their internal complaints
were the cause of their terminations” (Defs.’ Mot. at 12), the facts in the complaint give
rise to a strong inference of retaliatory animus.

First, in 2019, after Buchanan and Carayannis criticized the agency’s proposed BWC
policy, Darche called Buchanan, “enraged by the criticisms, and shouted: “Who do I
need to fire, Olas and you, or Olas, you, Chris [Duerr] and Winsome [Thelwell]?””
(Compl. {[ 32b.} Next, in July 2020, after Buchanan and Carayannis’s subsequent memo
was leaked to the press, Darche “repeatedly threatened that their roles within the CCRB
would suffer as a result” and instructed Duerr and Thelwell to “restructure Buchanan’s
and Carayannis’s jobs so as to functionally demote them.” (Id. {{ 32d-e.)

10

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 11 of 21

That same month, Duerr, Buchanan, and Thelwell circulated a memorandum
criticizing a CCRB agreement with the NYPD officers’ union. Late that evening, Darche
and General Counsel Kadushin called Duerr to express their anger. Darche warned that
he “always comes out on top,” and remarked that he was “done making concessions” to
Thelweil; Kadushin added that they “had a plan on how to deal with her.” (1d. J 35b.)
Finally, when Napolitano submitted a memorandum on the pattern of CCRB Board
“flips,” Kadushin told her the document was a “problem” and admonished her that
“Injobody told you to write that memo.” (Id. J 34a.)

It is hard to imagine evidence of retaliatory animus more direct than Darche’s
repeated insistence, in no uncertain terms, that he intended to terminate or demote
plaintiffs for their speech. Indeed, such clear statements of retaliatory intent are
unusual, contrasting with the more subtle innuendos that courts generally find to
constitute evidence of animus. Cf, e.g., Mandell v. Cnty. of Suffolk, 316 F.3d 368, 383 (2d
Cir, 2003) (finding direct evidence of retaliatory animus in supervisor’s statement that
the plaintiff “would have to learn to keep his mouth shut”); White v. Dep't of Corr. Servs.,
814 F. Supp. 2d 374, 390 (S.D.N.Y. 2011) (finding evidence of animus in employer's
statement that he “did not know what was wrong with [plaintiff]” after she engaged in
protected speech).

Moreover, the facts surrounding plaintiffs’ termination provide additional
circumstantial evidence of retaliation. Plaintiffs were provided no prior notice of their
termination, and they were disconnected from the CCRB server, including email, almost
immediately after they learned of their firing. (Compl. J 44-45.) All four plaintiffs —
each of whom faced direct reprimand during the summer of 2020 for engaging in
similar forms of speech on similar topics— were fired on the same day. (/d. {| 43.)

Finally, plaintiffs were terminated only approximately four months after the core
incidents underpinning their First Amendment claims,

Defendants contend that this four-month time lapse is too protracted to
demonstrate a causal link. However, itis only “[w]hen a party relies on the mere
temporal proximity between an employer's knowledge of protected activity and an
adverse employment action ... that the temporal proximity must be very close.”
Raymond v. City of New York, 317 F. Supp. 3d 746, 773-74 (S.D.N.Y. 2018) (emphasis
added) (quoting Payson v. Bd. of Educ. of Mount Pleasant Cottage Sch., USFD, No, 14-Cv-
09696, 2017 WL 4221455, at “13 (S.D.N.Y. Sept. 20, 2017); see Mandell, 316 F.3d at 384.
But here, that temporal proximity combines with numerous direct and circumstantial
indicia of a causal link between plaintiffs’ protected speech and their subsequent
terminations. See White, 814 F. Supp. 2d at 390-91 (“The direct evidence of retaliatory
animus adduced by the plaintiff, as well as the temporal proximity between the union
complaint and the notice of discipline, are sufficient ... with respect to the causal

11

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 12 of 21

connection element].]”). Accordingly, plaintiffs have pled a viable First Amendment
retaliation claim for purposes of this Rule 12(b)(6) motion.

4, Defendant Darche Is Not Entitled to Qualified Immunity at This Stage of
the Proceedings

Defendants next urge that even if plaintiffs allege a valid First Amendment claim,
Darche, as an individual defendant, is entitled to qualified immunity. “Qualified
immunity protects government officials from civil damages liability ‘insofar as their
conduct does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” Jones v. Treubig, 963 F.3d 214, 224 (2d Cir. 2020)
(quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “[W]hen an official raises
qualified immunity as a defense, the court must consider whether: ‘(1) . . . the official
violated a statutory or constitutional right, and (2)... the right was clearly established
at the time of the challenged conduct.” Id. (quoting Ricctuti v. Gyzenis, 834 F.3d 162, 167
(2d Cir, 2016).

In defining a “clearly established” right, “the focus is ‘whether it would be clear to a
reasonable [official] that his conduct was unlawful in the situation he confronted.’” Id.
(quoting Saucier v. Katz, 533 U.S, 194, 202 (2001)). This inquiry does not “require a case
directly on point, but existing precedent must have placed the statutory or
constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

Qualified immunity, however, “is an affirmative defense on which the defendant
has the burden of proof.” Outlaw v. City of Hartford, 884 F.3d 351, 367 (2d Cir. 2018). And
plaintiffs, “in order to state a claim of constitutional violation, need not plead facts
showing the absence of such a defense.” Castro v. United States, 34 F.3d 106, 111 (2d Cir.
1994) (emphasis added). Thus, “as a general rule, ‘the defense of qualified immunity
cannot support the grant of a [Rule] 12(b)(6) motion.” Chamberlain v. City of White
Plains, 960 F.3d 100, 110 (2d Cir. 2020) (quoting Green v. Maraio, 722 F.2d 1013, 1018 (2d
Cir. 1983)). For such a motion to succeed, “[nJot only must the facts supporting the
defense appear on the face of the complaint”; in addition, “the plaintiff is entitled to ali
reasonable inferences from the facts alleged, not only those that support his claim, but
also those that defeat the immunity defense.” McKenna v. Wright, 386 F.3d 432, 436 (2d
Cir. 2004). “Put another way, advancing qualified immunity as grounds for a motion to
dismiss is almost always a procedural mismatch.” Chamberlain, 960 F.3d at 111.

Defendants “do not clear this high bar.” Id. On the contrary, Darche’s qualified-
immunity defense hinges on the same disputed issues of fact discussed in depth above.
Indeed, defendants concede that, under Second Circuit precedent, when a public
employee “whose duties do not involve formulating, implementing, or providing
feedback on a policy that implicates a matter of public concern engages in speech
concerning that policy, and does so in a manner in which ordinary citizens would be

12

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 13 of 21

expected to engage,” she speaks as a citizen. Matthews, 779 F.3d at 174. Defendants
argue, however, that no clearly established law holds “that high-ranking employees
who do provide feedback on policy issues as part of their job duties” speak as citizens.
(Defs.’ Mot. at 15.)

This argument begs the precise question presented here, and merely repackages
defendants’ same contention, rejected above, that plaintiffs possess “high-ranking” job
titles. Plaintiffs, again, do not concede that they were high-ranking employees whose
job duties included “formulating, implementing, or providing feedback” on the policies
they challenged. Instead, plaintiffs allege, unsurprisingly, that their memoranda and.
emails were not in furtherance of their professional responsibilities. (Compl. {{ 29.) It is
this inquiry into “the nature of the plaintiff[s’] job responsibilities, the nature of the
speech, and the relationship between the two,” Ross, 693 F.3d at 306, for which
discovery is needed. So too will Darche’s entitlement to qualified immunity hinge on
those same contested facts.

5. Plaintiffs Fail to State a Monell Claim Against the City of New York

Defendants next move to dismiss plaintiffs’ First Amendment claim against the City
of New York. In order to establish municipal liability under 42 U.S.C. § 1983—known as
a Monell claim—a plaintiff must demonstrate “(1) a municipal policy or custom that (2)
causes the plaintiff to be subjected to (3) the deprivation of a constitutional right.”
Agosto v. New York City Dep't of Educ., 982 F.3d 86, 97 (2d Cir. 2020); see Monell v. Dep't of
Soc. Servs. of City of New York, 436 U.S. 658, 690-91 (1978). Monell “expressly prohibits
respondeat superior liability for cities,” id. (citing Monell, 436 U.S. at 691), so a plaintiff
must “demonstrate that, through its deliberate conduct, the municipality was the
‘moving force’ behind the injury alleged.” Bd. of Cty. Comm’rs of Bryan Cty., OKL v.
Brown, 520 U.S. 397, 404 (1997) (emphasis in original).

A “policy or custom,” for purposes of Monell liability, may be shown through “the
decisions of a government's lawmakers, the acts of its policymaking officials, and
practices so persistent and widespread as to practically have the force of law.” Connick
v. Thompson, 563 U.S. 51, 61 (2011). The Second Circuit has held that “a single unlawful
discharge, if ordered by a person whose edicts or acts may fairly be said to represent
official policy, can, by itself, support a claim against a municipality.” Littlejohn, 795 F.3d
at 315 (quoting Back v. Hastings On Hudson Union Free Sch. Dist., 365 F.3d 107, 128 (2d.
Cir. 2004)). “It does not suffice ... that the official has been granted discretion in the
performance of his duties. ‘[O]nly those municipal officials who have final
policymaking authority may by their actions subject the government to § 1983
liability.” Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir. 2000) (quoting City of St. Louis v.
Praprotnik, 485 U.S. 112, 123 (1988)). “Whether the official in question possessed final

13

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 14 of 21

policymaking authority is a legal question, which is to be answered on the basis of state
law.” Id.

Plaintiffs claim that Darche, as Executive Director of the CCRB, possesses final
policymaking authority with respect to employment decisions. Plaintiffs point to the
New York City Charter, which vests in city agency heads various “powers, duties and
responsibilities for personnel management,” N.Y.C. Charter § 812(b), including the
power “to appoint and remove” employees, id. § 815(f). Defendants, meanwhile,
contend that plaintiffs conflate Darche’s decision-making authority over CCRB
employment matters with his authority to set municipal policy on those matters.
Defendants direct the Court to section 814 of the New York City Charter, which vests
the Commissioner of the Department of Citywide Administrative Services (“DCAS”)
with the authority to set binding, citywide public employment policy. N.Y.C. Charter §
814,(b); see also City of New York v. City Civ. Serv. Comm’n, 60 N.Y.2d 436, 442 (N.Y. 1983).

The appropriate level at which to locate “final policymaking authority” over New
York City personnel decisions has caused some confusion in this Circuit. As plaintiffs
point out, some courts have found an agency head’s ability to take personnel actions
“without the need for intervention from any higher authority” sufficient to constitute
final policymaking authority. Thelwell v. City of New York, No. 13-Cv-1260 GK), 2015
WL 4545881, at *20 (S.D.N.Y. July 28, 2015); see also, e.g., Stajie v. City of New York, No.
16-Cv-1258-GHW, 2018 WL 4636829, at *13 (S.D.N.Y. Sept. 27, 2018); Zambrano-
Lamhaouhi v. New York City Bd. of Educ., 866 F. Supp. 2d 147, 175 (E.D.N.Y. 2011). Others
have disagreed, focusing on the DCAS Commissioner's “final authority . . . to formulate
the rules governing personnel decisions rather than the [agency head’s] authority to
make decisions pursuant to those rules.” Gittens-Bridges v. City of New York, No. 19-Cv-
272 (ER), 2020 WL 3100213, at *13 (S.D.NLY. June 11, 2020) (quoting Chin v. New York
City Hous. Auth., 575 F. Supp. 2d 554, 562 (S.D.N.Y. 2008)); see also, e.g., Adams-Flores v.
City of New York, No. 18-Cv-12150 (JMF), 2020 WL 996421, at *7 (S.D.N.Y. Mar. 2, 2020);
Daniels v. City of New York, No. 17-Cv-9960 (LGS), 2019 WL 251511, at *7 (S.D.N.Y. Jan.
17, 2019).

The Second Circuit’s recent decision in Agosto v. New York City Department of
Education helped clarify this inquiry. 982 F.3d 86, 97 (2d Cir. 2020). Plaintiff Agosto, a
public-school teacher, claimed that his school’s principal had retaliated against him for
protected speech. As here, Agosto alleged Monell liability on the theory that the
principal acted as a final policymaker within the school. id. at 98. The panel rejected this
argument, noting that under state law, school principals are “subject to the regulations
of the chancellor,’ who possesses expansive powers to make policy for... New York
City schools.” Id. (quoting N.Y. Educ. Law § 25904). The panel further reprimanded
lower courts for “erroneously equating a principal’s final decisions with a
municipality’s final policies,” id. at 100-101, and re-centered the inquiry on whether a

14

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 15 of 21

“ae

defendant's “edicts or acts’ would be considered to ‘represent official policy’ for the
entire municipality,” id. at 98 (quoting Monell, 436 U.S. at 694).

Relevant here, the Second Circuit explained that “even when the official ‘is the apex
of a bureaucracy,’ that merely ‘makes the decision final but does not forge a link
between finality and policy.” Id. at 101 (quoting Hurdle v. Board of Education of City of
New York, 113 F. App'x 423 (2d Cir. 2004)). Indeed, ““[a]ny city acts exclusively through
agents’... .[B]y equating a final decisionmaker with a final policymaker, [defendants’]
approach would effectively impose respondeat superior liability —making the
municipality liable for the conduct of its employees—in violation of Monell itself.” id. at
100-101 (quoting Hurdle, 113 F. App’x at 427).

Accordingly, Darche’s authority over CCRB employment decisions, without more,
cannot support a Monell claim against the entire municipality. It may be true that
Darche is a final decisionmaker with respect to CCRB employment matters. But “the
relevant municipal entity in this case” is the City of New York, not the CCRB. Id. at 99;
cf. Walker v. City of New York, 974 F.2d 293, 301 (2d Cir. 1992). And the New York City
Charter vests final authority to “establish and enforce standards, guidelines and
criteria” governing citywide employment policy with the DCAS Commissioner. N.Y.C.
Charter § 814(b)(3); cf. Littlejohn v. City of New York, 795 F.3d at 315 (2d Cir. 2015) (“The
Charter vests policymaking authority with respect to personnel decisions with [the
DCAS Commissioner.]” (quoting Soto v. Schembrt, 960 EF. Supp. 751, 759 (S.D.N.Y.
1997)));7 City of New York v. City Civ. Serv. Comm'n, 60 N.Y.2d 436, 442 (1983) (holding

 

? Defendants contend that the Second Circuit's decision in Littlejohn “fully embraced” the position that
final policymaking authority rests with the DCAS Commissioner. (Defs.’ Mot. at 7.) This contention
overstates Littlejohn’s holding. There, a municipal employee who was demoted by an agency head‘s chief
of staff brought suit, alleging Monell liability. Littlejohn, 795 F.3d at 314-15. A panel of the Second Circuit
rejected her claim, noting that a chief of staff is “not a final municipal policymaker such that her isolated
personnel decision to demote [plaintiff] could be said to represent official City policy.” In support of this
unremarkable proposition, the panel cited a 1997 district court opinion in Soto v. Schembri, and included
an explanatory parenthetical quoting Sofo’s holding that “[t]he [New York City] Charter vests
policymaking authority with respect to personnel decisions with the [DCAS Commissioner].” Litflejohn,
795 F.3d at 315 (quoting Sote, 960 F. Supp. at 759).

The Court here holds that the best reading of the New York City Charter, in light of Agosto, assigns the
DCAS Commissioner, and not agency heads, final policymaking authority for municipal employment
purposes. But the Court does not read Littlejohn to hold as much, based on only its parenthetical citation
to a two-decade-old district court opinion. Since Littlejohn, several district courts have cited this
parenthetical as binding precedent. See, e.g., Johnson v. City of New York, No. 18-CV-9600 (AJN), 2020 WL
2036708, at *3 (S.D.N.Y, Apr. 28, 2020); Adams-Flores, 2020 WL 996421, at *7 (S.D.N.Y. Mar. 2, 2020);
Daniels, 2019 WL 251511, at *7. This Court believes such a significant holding warrants substantive
treatment from the Second Circuit in an action that squarely presents the question.

15

 

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 16 of 21

that the DCAS Commissioner’s predecessor “has both policy-making authority and
functional responsibility for civil service matters in New York City”). Whatever agency-
specific personnel policies Darche may establish, he remains subject to the DCAS
Commissioner’s higher authority to preempt and reverse those policies. See Agosto, 982
F.3d at 98 (“The authority to make policy ‘necessarily’ means ‘the authority to

make final policy.’” (quoting City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988))).
Because Darche’s personnel decisions cannot be considered to “represent official
policy” for the municipality, Monell, 436 U.S. at 694, plaintiffs’ First Amendment claim
against the City of New York must be dismissed.

D. Plaintiffs Have No Private Right of Action Under the New York State
Constitution

Plaintiffs also purport to bring a parallel free-speech claim under Article I, Section 8
of the New York State Constitution. In contrast to 42 U.S.C. § 1983, which creates a
private right of action for state officials’ violations of the federal Constitution, “[n]Jo
explicit constitutional or statutory authority sanctions a private right of action for
violations of the New York State Constitution.” Wahad v. FBI, 994 F. Supp. 237, 238
(S.D.N.Y. 1998). Following the U.S. Supreme Court’s reasoning in Bivens v. Six Unknown
Federal Narcotics Agents, 403 U.S. 388 (1971), the New York State Court of Appeals has
recognized a “narrow” implied cause of action where no other remedy is available.
Brown v. State of New York, 89 N.Y.2d 172, 192 (1996). However, “it is a common view
among District Courts in this Circuit that there is no right of action under the New York
State Constitution for claims that can be brought under § 1983.” Raymond v. City of New
York, No. 15-Cv-6885 (LTS), 2017 WL 892350, at *8 (5.D.N.Y. Mar. 6, 2017) (quoting Dava
v. City of New York, No. 15-Cv-08575 (ALC), 2016 WL 4532203, at *10 (S.D.N.Y. Aug. 29,
2016)); see also, e.¢., Hollins v. City of New York, No, 10-Cv-1650 (LGS), 2014 WL 836950, at
*14 (S.D.N.Y. Mar. 3, 2014); Davis v. City of New York, 959 F. Supp. 2d 324, 368 (S.D.N.Y.
2013).

Plaintiffs here assert First Amendment retaliation claims pursuant to section 1983.
Moreover, “free speech claims under Article 1, Section 8 of the New York State
Constitution are subject to the same analysis as free speech claims under the First
Amendment.” Carter v. Inc. Vill. of Ocean Beach, 693 F. Supp. 2d 203, 212 (E.D.N.Y. 2010).
Accordingly, plaintiffs cannot bring a separate cause of action under the state
Constitution, and this claim must be dismissed.

E. Plaintiffs Fail to State a Claim Under the NYSHRL and NYCHRL

Finally, plaintiffs bring claims pursuant to this Court’s supplemental jurisdiction, 28
U.S.C. § 1367, alleging conduct in violation of the NYSHRL, N.Y. Exec. Law §§ 290 et
seq., and the NYCHRL, N.Y.C. Admin. Code §§ 8-101 ef seq. Plaintiffs contend that they
faced unlawful retaliation based on their opposition to discriminatory CCRB practices.

16

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 17 of 21

1. Legal Standard for NYSHRL and NYCHRL Retaliation Claims

To state a retaliation claim under the NYSHRL, a plaintiff must allege “1)
‘participation in a protected activity’; 2) the defendant's knowledge of the protected
activity; 3) ‘an adverse employment action’; and 4) ‘a causal connection between the
protected activity and the adverse employment action.” Zann Kwan v. Andalex Grp.
LLC, 737 F.3d 834, 844 (2d Cir. 2013) (quoting Jute v. Hamilton Sundstrand Corp., 420 F.3d
166, 173 (2d Cir. 2005)). “The elements of retaliation under the NYCHRL differ only in
that the plaintiff need not prove any adverse employment action, instead, he must
prove that something happened that would be reasonably likely to deter a person from
engaging in protected activity.” Mayers v. Emigrant Bancorp, Inc., 796 F. Supp. 2d 434,
446 (S.D.N.Y. 2011) (quoting Gutierrez v. City of N.Y., 756 F. Supp. 2d 491, 509 n, 12
(S.D.N.¥. 2010)).

Protected activities include “actionjs] taken to protest or oppose statutorily
prohibited discrimination.” Natofsky v. City of New York, 921 F.3d 337, 354 (2d Cir. 2019)
(quotation omitted); see NYSHRL § 296(1)(e); NYCHRL § 8-107(7). A plaintiff “need not
establish that the conduct she opposed was actually a violation of [the NYSHRL or
NYCHRL], but only that she possessed a good faith, reasonable belief that the
underlying employment practice was unlawful under that statute.” Id. at 126 (quoting
Galdteri-Ambrosini v. Nat'l Realty & Dev. Corp., 136 F.3d 276, 292 (2d Cir. 1998)).
“Opposition” includes not only the filing of formal complaints, but also “informal
protests of discrimination, including making complaints to management... and
expressing support of co-workers who have filed formal charges.” Summa v. Hofstra
Univ., 708 F.3d 115, 127 (2d Cir. 2013) (quoting Matima v. Celli, 228 F.3d 68, 78-79 (2d Cir.
2000)).

2. Plaintiffs Have Not Alleged a Causal Connection Between Any Protected
Activity and Their November 2020 Termination

Plaintiffs list four occasions on which they allegedly “took steps to oppose”
discriminatory behavior by Darche. (Compl. J 37.) First, the complaint describes a 2019
incident in which Darche berated Duerr and Thelwell after they registered opposition to
the “CCRB’s 911 Incident/Policy.” (Id. J 41.) Next, in early 2020, Darche recommended
that Thelwell apply for a job at a Jamaican police oversight agency. (Id. { 42.) Third,
during the COVID-19 pandemic, Thelwell raised concerns about the fact that black
clerical workers were still required to work in-person, while white investigators were
told it was unsafe to return to the office, (/d. {| 40.) Finally, all four plaintiffs claim that
they faced retaliation for supporting Carayannis’s allegations of gender-identity
discrimination. (Id. {[ 39.)

The first two of these incidents stumble on the first prong of the retaliation inquiry:
they fail to aliege that plaintiffs opposed any discriminatory practice. Despite courts’

17

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 18 of 21

“expansive interpretation of the opposition clause,” Townsend v. Benjamin Enters., Inc.,
679 F.3d 41, 48 n.7 (2d Cir. 2012), plaintiffs still must plead that they communicated
some form of opposition to their employers, see Crawford v. Metro. Gov't of Nashville &
Davidson Cnty., 555 U.S. 271, 276 (defining “oppose” in Title VII by “its ordinary
meaning: [t]o resist or antagonize .. .; to contend against; to confront; resist; withstand”
(quoting Webster's New International Dictionary 1710 (2d ed. 1957)) (citation omitted)).

Here, at a December 11, 2019 staff meeting, Duerr and Thelwell allege that Darche
“verbally attacked and threatened” them after they opposed a CCRB policy relating to
911 incidents. (Id. { 41.) Darche told them “they were both fired, effective immediately,”
a mandate he later retracted. (/d.) When Thelwell, who is black, did not leave the room,
Darche told her that “not only was she fired but that he would call 911 on her.” Ud.) He
did not make any similar threats to Duerr, who is white.

Plaintiffs do not claim that Thelwell and Duerr’s disagreement with the CCRB’s 911
policy itself constituted opposition to some form of discriminatory practice. Instead,
plaintiffs contend that Darche’s actions in response to their disagreement— “aggressively
pointing] at... Thelwell, towering and leaning over her,” and threatening to call 911
(d.)— constituted racial discrimination in violation of law. See NYSHRL § 296(1);
NYCHRL § 8-107(1). However, the complaint does not indicate that Thelwell expressed
any form of opposition to this perceived discrimination. See, e.g., Raucet v. Ctr. for
Disability Servs., Inc., No. 19-Cyv-1002 (MAD), 2020 WL 777269, at *5 (N.D.N.Y. Feb. 18,
2020) (“Nothing in the amended complaint indicates whether Plaintiff expressed any
opposition to the [discrimination.]”). Accordingly, this incident alleges no “protected
activity” based on which Thelwell could have faced subsequent retaliation.

The same analysis applies to Darche’s statement, in early 2020, that Thelwell should
“see if she could get a job” at a Jamaican police oversight agency. (Compl. {| 26.)
Plaintiffs claim that this comment, too, constituted racial discrimination, as it suggested
that Thelwell, a 25-year-resident of New York City, “should return to her country of
origin.” (Id.) Again, however, the complaint fails to indicate that Thelwell expressed any
opposition to Darche’s allegedly discriminatory conduct, and so this incident cannot
support Thelwell’s retaliation claim.

Plaintiffs’ third cited incident, in which Thelwell opposed perceived disparate
treatment for black clerical workers, also fails to support Thelwell’s claim. This
conversation took place “in the midst of the COVID-19 pandemic,” at which time the
agency had three black clerical workers continue to work in-person at the office. (Id. 4]
40.) When “White Investigators asked to return to the office,” however, “Darche said it

 

8 NYSHRL claims are “analytically identical to claims brought under Title VIL.” Torres v. Pisano, 116 F.3d
625, 629 n.1 (2d Cir. 1997). Accordingly, interpretations of Title VI apply with equal force to NYSHRL
claims.

18

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 19 of 21

was not safe.” (Id.) Thelwell raised the inconsistency, “noting the disparate impact
COVID has on communities of color,” but “Darche and Kadushin told her it was none
of her business.” (Id.)

In contrast to the first two incidents, Thelwell’s statements here likely amount to
protected conduct. The NYSHRL and NYCHRL ban discriminatory treatment on the
basis of race, see NYSHRL § 296(1); NYCHRL § 8-107(1), and Thelwell may have
“possessed a good faith, reasonable belief that the underlying employment practice was
unlawful,” Summa v. Hofstra Univ., 708 F.3d at 126.? Nonetheless, this incident falters on
the final prong of the retaliation inquiry: it fails to demonstrate a “causal connection
between the protected activity and the adverse employment action.” Jute, 420 F.3d at
173.

As in the First Amendment context, a causal connection between protected conduct
and a retaliatory action may be demonstrated “(1) indirectly, by showing that the
protected activity was followed closely by discriminatory treatment, or through other
circumstantial evidence such as disparate treatment of fellow employees who engaged
in similar conduct; or (2) directly, through evidence of retaliatory animus directed
against the plaintiff by the defendant.” Gordon v. New York City Bd. of Educ., 232 F.3d
111, 117 (2d Cir. 2000).

Here, Darche and Kadushin’s statement that the in-person employment disparity
was “none of [Thelwell’s] business” does not rise to the level of evincing retaliatory
animus. Moreover, plaintiffs fail to specify when the conversation occurred in relation
to Thelwell’s termination; the complaint notes only that it took place “in the midst of
the COVID-19 pandemic,” a phrase that lends little clarity. Absent any such direct or
indirect evidence, the Court cannot infer a causal connection from this event.

Plaintiffs’ state-law claims thus rest on their support of Carayannis’s gender-
identity discrimination complaint. See NYSHRL § 296{1) (forbidding discrimination on
the basis of gender identity); NYCHRL § 8-107(1) (same). Indeed, for all plaintiffs other

 

? Defendants contest this point on the grounds that such a belief would not have been “reasonable.”
Under the NYSHRL and NYCHRL, disparate treatment gives rise to an inference of discrimination when
the compared employees are “similarly situated in all material respects.” Shumway v. United Parcel Sero.,
fuc., 118 F.3d 60, 64 (2d Cir. 1997). According to defendants, because clerical workers are “by no means
‘similarly situated in all material respects’ to investigators,” any belief by Thelwell that the CCRB’s
disparate practices were unlawful was unreasonable. However, the Second Circuit has “backed away
from a rigid interpretation” of the “similarly situated” test, recognizing that “‘all material respects’...
varies somewhat from case to case,” and requires “an examination of the context and surrounding
circumstances.” Graham v. Long Island R.R., 230 F 3d 34, 39 (2d Cir. 2000}. Moreover, “[w]hether two
employees are similarly situated ordinarily presents a question of fact for the jury.” Id. In light of this
situation-specific analysis, and given the unprecedented nature of the COVID-19 pandemic, the Court
cannot say, for purposes of this Rule 12(b}(6) motion, that Thelwell’s belief was objectively unreasonable.

19

 

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 20 of 21

than Thelwell, this support is the sole predicate for their retaliation claims. Plaintiffs
allege that they “openly supported” Carayannis, who filed an internal grievance in
August 2020 describing “discriminatory and hostile behavior by Darche” based on
Carayannis’s transgender/gender non-conforming status. (Compl. { 39.) Plaintiffs set
forth only one occasion, however, on which they expressed their support: in August or
September 2020, plaintiffs “intended to address a meeting to address [Carayannis’s]
complaint,” but “they were refused attendance by Kadushin.” (Id.)

This single attempt to attend an internal meeting is insufficient, without more, to
support a cause of action under the NYSHRL or NYCHRL. Plaintiffs argue that
Kadushin and Darche would have understood this attempt to support Carayannis as an
expression of opposition to discrimination. Cf, Galdieri-Ambrosini v. Nat'l Realty & Dev.
Corp., 136 F.3d 276, 292 (2d Cir. 1998). However, even assuming this is so, the Court
nonetheless again cannot infer from this incident any causal connection to plaintiffs’
November 2020 termination.

Plaintiffs have pled no direct or circumstantial evidence that this event led to their
subsequent firing. Plaintiffs do not specify precisely when this meeting occurred, but it
appears to have taken place approximately three months before they were terminated.
When a plaintiff rests on “mere temporal proximity between an employer's knowledge
fof a] protected activity and an adverse employment action as sufficient evidence of
causality,” courts “uniformly hold that the temporal proximity must be ‘very close.”
Walder v. White Plains Bd. of Educ., 738 F. Supp. 2d 483, 503 (S.D.N.Y. 2010) (quoting
Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)) (collecting cases). This inquiry is
not subject to a “bright line” test, and the Court must “exercise its judgment about the
particular inferences that can be drawn from temporal proximity in the context of
particular cases.” Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009). In this particular case,
where plaintiffs’ sole factual contention is that they attempted to attend an internal
meeting to address another employee’s discrimination complaint, the Court cannot
infer such a causal link based on three months’ temporal proximity alone.”

Accordingly, plaintiffs’ NYSHRL and NYCHRL claims are dismissed. It is true that
NYCHRL claims “must be reviewed independently from and ‘more liberally’ than”
NYSHRLE claims. Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009)
(quoting Williams v. N.Y. City Hous. Auth., 61 A.D.3d 62, 66-69 (Ist Dep't 2009)).

 

10 The complaint also alleges that Carayannis filed a formal EEOC complaint on September 29, 2020, in
which he named all four plaintiffs as potential witnesses. (Compl. J 39.) However, defendants’ motion to
dismiss demonstrates that this complaint was not filed until January 8, 2021, by which time plaintiffs had
already been terminated. (See Rubenstein Decl. Ex. B, ECF No. 21.) In response, plaintiffs clarify that
Carayannis submitted an EEOC onfine intake form on September 29 and listed plaintiffs as potential
_witnesses. (Pordy Decl. Ex. A, ECF No. 26.) The complaint does not allege, however, that defendants had
knowledge of this intake form at the time of plaintiffs’ termination.

20

 
Case 1:21-cv-00660-SHS Document 30 Filed 08/23/21 Page 21 of 21

However, the NYCHRL stil requires plaintiffs to plead both a protected activity and a
causal connection in order to state a retaliation claim. And plaintiffs here “offer[] no
independent argument for why this cause of action should survive if [their] NYSHRL
claim does not.” Roenick v. Flood, No. 20-Cv-7213 (PC), 2021 WL 2355108, at *7 (S.D.N.Y.
June 9, 2021). Thus, even under the NYCHRL’s “more liberal” standard, these claims
must be dismissed as well.

I. CONCLUSION

For the reasons set forth above, defendants’ motion to dismiss the complaint is
granted in part and denied in part. Defendant CCRB is dismissed from the action.
Plaintiffs’ First Amendment claims may proceed against defendant Darche. Plaintiffs’
municipal-liability claim against the City of New York is dismissed. Plaintiffs’ claims
under the New York State Constitution, New York State Human Rights Law, and New
York City Human Rights Law are dismissed as well. As a result, this action shall
proceed against the Executive Director of the CCRB on plaintiffs’ claims that he
unlawfully retaliated against them in violation of the First Amendment. Discovery
proceedings should focus on elucidating plaintiffs’ functional day-to-day job
responsibilities, whether they opposed CCRB policies and practices in furtherance of
these duties, and whether their speech led to their November 2020 termination.
Matthews, 779 F.3d at 173-74.

Dated: New York, New York
August 23, 2021

SO ORDERED:

bi hte

Sidney H. Stein, U.S.DJ

 

21

 
